El Juez PresideNte Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Luis Freyre Barbosa, á nombre de Don José Garrido Taboada, contra resolución denegatoria del Regis-trador de la Propiedad de esta Capital á inscribir una escri-tura de compra venta.
jResultando: que por escritura pública otorgada en esta ciudad ante el abogado y notario de la misma Don Herminio Díaz Navarro en 13 de julio de 1906, Don Agustín Musa y Mar-cano, en su carácter de marshal de la corte municipal de esta ciudad, otorgó á favor de Don José Garrido Taboada escri-tura de venta de una casa, sita en el pueblo de Río Piedras, que había sido embargada por el referido marshal en las diligencias de ejecución de la sentencia firme recaída en el jui-cio civil seguido en la misma Corte Municipal de esta ciudad por el Don José Garrido Taboada contra las Sucesiones de Doña Bárbara Torres y su esposo Don Vicente Melchor Ros, dueños que fueron de dicha casa, en cobro de pesos, y por cuya sentencia fueron condenadas las sucesiones demandadas á pagar al demandante la cantidad reclamada con sus intere-ses y las costas; y que habiendo sido sacada á pública subas-ta la casa embargada, y no habiéndose presentado ningún li-*406citador, se adjudicó al acreedor Don José G-arrido Taboada en pago de su crédito con los intereses y las costas.
Resultando: que presentada dicba escritura al Registro de la Propiedad de esta Capital para su inscripción, la de-negó el registrador por los fundamentos de la nota puesta al pie de la misma escritura, que copiada á la letra dice así:
“No admitida la inscripción del presente título por estar inscrita la casa á nombre de Doña Bárbara Torres, esposa que fué de Don Vicente Melchor Ros, y haberse adjudicado aquélla en procedimiento (seguido) contra la sucesión de la deudora y del expresado Melchor Ros, sin que se haya inscrito previamente la casa á favor de las respec-tivas sucesiones, según las fechas del fallecimiento de los causantes, y se ha extendido anotación por el término legal al folio 101, tomo 7, de Río Piedras, finca 323, anotación letra A., en la que se han hecho constar como defectos subsanables la contradicción que hay en el docu-mento entre las fechas del testamento y de la defunción de Doña Bár-bara Torres, y de no expresarse los nombres de las personas que cons-tituyen las sucesiones de dicha Señora y Don Vicente Melchor. —San Juan Bautista de Puerto Rico, diciembre 14 de 1906.”
Aceptando los fundamentos de la resolución impugnada.
Se confirma la nota del Registrador de la Propiedad de esta Capital, y devuélvansele los documentos presentados con copia de la presente resolución, á los efectos procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, MacLeary y Wolf.